Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/25/2022 has been entered.

Status of the claims
Claims 1, 11-14, 16, 18-19, 22-25, 29, 31, 35-36 and 38-41 are pending. Claims 5 and 26 have been cancelled. Claims 1, 12, 25 and 39 have been amended. Claims 1, 11-14, 16, 18-19, 22-25, 29, 31, 35-36 and 38-39 are presented for examination on the merits.

Restriction/Election Requirement
This application is in condition for allowance except for the presence of claims 40-41 directed to an invention non-elected without traverse.  Accordingly, claims 40-41 been cancelled.

Claim Rejections - 35 USC § 112
The rejection of claims 25-26, 29, 31, 35-36 and 38-39 under 35 USC 112(b) is withdrawn in view of the amendments to the claims.

Allowable Subject Matter
Claims 1, 11-14, 16, 18-19, 22-25, 29, 31, 35-36 and 38-39 are allowed.

EXAMINER’S REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The claims are drawn to a GECI as set forth in SEQ ID NO: 1 or a variant thereof comprising one or more substitutions.
The closest prior art (Kim et al.) teaches a GECI as set forth in SEQ ID NO: 4. The difference between the instantly claimed SEQ ID NO: 1 and SEQ ID NO: 4 of Kim et al. is that SEQ ID NO: 4 comprises a glutamic acid at position 217 relative to SEQ ID NO: 1 (instead of an aspartic acid). However, Kim et al. do not teach nor suggest substituting the glutamic acid at position 217 with an aspartic acid.
For these reasons the claims are both novel and unobvious over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SERGIO COFFA whose telephone number is (571)270-3022. The examiner can normally be reached M-F: 6AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LARRY D RIGGS can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SERGIO COFFA Ph.D./
Primary Examiner
Art Unit 1658



/SERGIO COFFA/Primary Examiner, Art Unit 1658